Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 9/30/2020 have been considered by the Examiner.
Claims 1-14 and 16-20 are amended. No claims are canceled or newly added. Claims 1-20 are pending in the present application and an action on the merits follows.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “method of distribution…” This is a grammatical error as method is missing an article. For the purpose of examination, Examiner interprets the limitation to read as “A method of distribution…”
Claim 1 also recites “in which, for each patient of said plurality of patients, medications intended for this patient being packaged in at least one one-piece package…” This is a grammatical error. For the purpose of examination, Examiner interprets the limitations to read as “in which, for each patient of said plurality of patients, medications intended for this patient are packaged in at least one one-piece package…”
Claims 2-20 recite “method according to claim…” This is a grammatical error as method is missing an article. For the purpose of examination, Examiner interprets the limitation to read as “The method according to claim…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-9, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keita (JP 2016-179161 A) in view of Carson (US 2013/0340390 A1).
As per claim 1, Keita discloses a method of distribution of medications to a plurality of patients, in which, for each patient of said plurality of patients, medications intended for this patient being packaged in at least one one-piece package, named medication organiser, comprising:
 a plurality of packaging cells, each packaging cell containing a group, named unitary dose of medications, of at least one medication intended to be administered to this patient at a given time of the day, named dose time: for the distribution of a unitary dose of medication to one patient of said plurality of patients, a medication organiser corresponding to this patient is selected and the unitary dose of medications intended for this patient and contained in a packaging cell of this medication organiser is administered (Keita: Paragraph 3, By the way, for example, in the case where a medicine is packaged by a plurality of medicine dispensing devices for a user to take at a single time, the medicine taken by the user at a single time is a plurality of medicines.; Paragraph 5, The drug distribution support system according to one aspect of the present invention is an acquisition process for acquiring drug distribution data including the contents of a plurality of packaging containers in which a medicine taken by one user is packaged at each time of taking.; Examiner notes a user would be a patient, a packaging container would be a medication organiser, and medicine taken at a single time would be a unitary dose of medications.), 
wherein the different dose-time medication organisers of said plurality of patients are grouped into a plurality of groups of dose-time medication organisers, each group of dose- time medication organisers comprising, in a common receiver, different dose-time medication organisers for different patients of said plurality of patients, all the dose-time medication organisers of a single group of dose-time medication organisers all corresponding to a single dose time (Keita : Page 3, 6th Paragraph, The first recording unit and a second record attached to the delivery container used when accommodating 
for the distribution of medications to patients of said plurality of patients at one time of one day, that time named a distribution time, (Keita: Page 6, 5th paragraph, The printer 4 has a medicine bag 82 (an example of a delivery container: see FIG. 4) used when storing the medicine packs 81 of a plurality of users belonging to a predetermined medicine distribution group at the same time of administration.) 
said receiver containing a group of dose- time medication organisers for a dose time corresponding to the distribution time and to these patients is selected, and the unitary doses of medications are administered to these different patients using the dose-time medication organisers of this receiver.  (Keita : Page 3, 6th Paragraph, The first recording unit and a second record attached to the delivery container used when accommodating the packaging containers of a plurality of the users belonging to a predetermined medicine distribution group at the same dose time; Examiner notes that a delivery container would be a receiver and the packaging containers would be medication organisers)
Keita may not explicitly disclose the following, however Carson discloses:
medication organizers, named dose-time medications organisers, are used, each containing, for one patient of said plurality of patients, different unitary doses of medications for a single dose time but for different days, each packaging cell of a dose-time medication organiser containing a unitary dose of medications for this single dose time for this patient, (Carson: Paragraph 167, For example, the patient specific drug package may correspond to a time of day the patient should take the drug including morning, lunchtime, evening, bedtime, etc. In addition, the patient specific drug package may correspond to a particular day of the week, or a specific date (e.g. Jan. 1, 2012), such that the analysis and dynamic sorting may generate packaging instructions corresponding to one or more patient specific drug packages that may be specific to a time of day, day of the week, and/or a specific calendar date.;  Paragraph 189, Chart 712 illustrates patient specific packaging data for seven days of a patient specific 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have medication organizers for different unitary doses of medications for a single dose time but for different days, each packaging cell of a dose-time medication organiser containing a unitary dose of medications for this single dose time for this patient, as taught by Carson, within the method of Keita. As in Carson, it is within the capabilities of one of ordinary skill in the art to combine medication organizers for different unitary doses of medications for a single dose time but for different days, each packaging cell of a dose-time medication organiser containing a unitary dose of medications for this single dose time for this patient, as taught by Carson, to Keita's teaching of medication organizers for a patient. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device, specifically the division of packaging space in Carson’s medication organiser to Keita’s disclosure of a medication organiser. As such, the results would have been predictable to one of ordinary skill in the art.
As per claim 2, method according to claim 1, Keita discloses wherein dose-time medication organisers each provided with means for identification of the dose time of this dose-time medication organiser are used.  (Keita: Page 5, 4th paragraph, The medicine package 81 used for these packaging operations is an example of a packaging container. Page 5, 5th paragraph, The medicine packaging apparatus 3 includes a control unit 31 that controls the medicine packaging apparatus 3 and a packaging printer32 that prints information on the medicine package 81… In addition, instead of the character 
As per claim 3, method according to claim 2, Keita discloses wherein said means for identification of the dose time comprise at least one code for contactless reading.  (Keita: Page 5, 4th paragraph, The medicine package 81 used for these packaging operations is an example of a packaging container. Page 5, 5th paragraph, The medicine packaging apparatus 3 includes a control unit 31 that controls the medicine packaging apparatus 3 and a packaging printer32 that prints information on the medicine package 81… In addition, instead of the character indicating the dose time or together with the character indicating the dose time, a number (for example, a two-digit number) of a dose time code predetermined for each dose time or a pictogram indicating the dose time, etc. It is also conceivable that the image is printed on the medicine bag 81. Examiner notes that a dose time code is printed on the medicine package 81 which would be the medication organiser.)
As per claim 5, method according to claim 1, Keita discloses wherein dose- time medication organisers each provided with means for identification of the patient corresponding to this dose-time medication organiser are used.  (Keita: page 5, 5th paragraph The medicine packaging apparatus 3 includes a control unit 31 that controls the medicine packaging apparatus 3 and a packaging printer 32 that prints information on the medicine package 81. The control unit 31 includes a CPU, a ROM, a RAM, and the like. According to the control instruction from the control unit 31, the packaging printer 32 takes a medicine ID (an example of a person identification information) indicating a medicine person taking a medicine contained in the medicine package 81 in the medicine package 81.)
As per claim 6, method according to claim 5, Keita discloses wherein said means for identification of the patient comprise at least one code for contactless reading.  (Keita: Page 31, 2nd 
As per claim 8, method according to claim 1, Keita discloses wherein each receiver contains a single group of dose-time medication organisers.  (Keita: Page 6, 3rd full paragraph, The printer 4 has a medicine bag 82 (an example of a delivery container: see FIG. 4) used when storing the medicine packs 81 of a plurality of users belonging to a predetermined medicine distribution group at the same time of administration.)
As per claim 9, method according to claim 1, Keita discloses wherein for the distribution of medications said receiver is transported in turn to different patients for whom said receiver contains a dose-time medication organiser.  (Keita: Page 10, 8th paragraph, Thereafter, the person in charge of medicine at the health facility B dispenses each medicine package 81 contained in the medicine bag 82 corresponding to the time of taking the medicine to the resident at every time of taking (S7). At this time, in the medicine distribution work, since the medicine packs 81 of a plurality of users are collectively stored in the medicine bag 82 for each time of taking, in the old facility B as a delivery destination, for each time of taking)
As per claim 13, method according to claim 1, Keita discloses wherein since each packaging cell  of a dose-time medication organiser is adapted to be able to be separated individually from the other packaging cells of the dose-time medication organiser, for the distribution of a unitary dose of medications to a patient, a packaging cell is separated from the dose-time medication organiser of this patient contained in said receiver.  (Keita: Page 34, 3rd paragraph, Further in the blister pack, a cut dotted line (perforation) for easily separating each of the packaging parts is formed.)
As per claim 14, method according to claim 1, the combination of Keita and Carson, specifically Carson, further discloses, wherein dose- time medication organisers are used, each being formed of a blister pack comprising a row of wells with removable  covers, each well forming a packaging cell of the dose- time medication organiser.  (Carson: Paragraph 95, FIG. 2C illustrates an alternative blister card 90b configured to receive a two-dimensional matrix or grid of unit doses of a particular medication for a month ( or some other time period within the month).; Paragraph 94, To this end, the blister pack 90 includes a body 92 with a plurality of compartments 94 and a lidding sheet in the form of a cover 96. The cover 96 is joined to the body 92 in order to seal closed the compartments 94. In the representative embodiment, the number of compartments 94 is eight, but the total number of compartments 94 may be modified in other embodiments.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the blister pack comprising a row of cells with removable covers, each well forming a packaging cell of the dose-time medication organiser, as further taught by Carson, within the method of the previous combination of Keita and Carson. As in Carson, it is within the capabilities of one of ordinary skill in the art to combine the blister pack comprising a row of cells with removable covers, each well forming a packaging cell of the dose-time medication organiser, as taught by Carson, to the combination of Keita and Carson's teaching of medication organisers being blister packs with packaging cells. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 15, method according to claim 1 Keita discloses for the distribution of medications in the form of a galenic solid.  (Keita: Page 25, 5th full paragraph, In addition, when the remaining medicine information is accumulated and stored in the data storage section 52, the control unit 51 calculates the state of the tablets contained in the medicine package 81 without calculating the total of the remaining medicine information.; Examiner notes that tablets contained in the medicine package 81 would be a galenic solid.)
As per claim 16, method according to claim 2, Keita discloses wherein dose- time medication organisers each provided with means for identification of the patient corresponding to this dose-time medication organiser are used.  (Keita: Page 31, 2nd paragraph, In the example shown in FIG. 36, a two-dimensional code is printed as the drug detection code on the first medicine pack 81, and the code indicating the first medicine distribution information is displayed on the second and subsequent medicine packs 81. A one-dimensional code is printed as 811. The drug inspection code includes pre-determined information necessary for drug inspection of the medicine package 81 and drug distribution data such as a tenant ID)
As per claim 17, method according to claim 3, Keita discloses wherein dose- time medication organisers each provided with means for identification of the patient corresponding to this dose-time medication organiser are used.  (Keita: Page 31, 2nd paragraph, In the example shown in FIG. 36, a two-dimensional code is printed as the drug detection code on the first medicine pack 81, and the code indicating the first medicine distribution information is displayed on the second and subsequent medicine packs 81. A one-dimensional code is printed as 811. The drug inspection code includes pre-determined information necessary for drug inspection of the medicine package 81 and drug distribution data such as a tenant ID)
As per claim 19, method according to claim 2, Keita discloses wherein each receiver contains a single group of dose-time medication organisers.  (Keita: Page 6, 3rd full paragraph, The printer 4 has a 
As per claim 20, method according to claim 3, Keita discloses wherein each receiver contains a single group of dose-time medication organisers.  (Keita: Page 6, 3rd full paragraph, The printer 4 has a medicine bag 82 (an example of a delivery container: see FIG. 4) used when storing the medicine packs 81 of a plurality of users belonging to a predetermined medicine distribution group at the same time of administration.)

Claims 4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keita (JP 2016-179161 A) and Carson (US 2013/0340390 A1) as applied in claim 1 above, and further in view of Chung (US 2008/0172253 A1).
As per claim 4, method according to claim 3, Keita discloses wherein during the distribution of a  unitary dose of medications to a patient, a computing device provided with at least one code reader for contactless reading is used, (Keith: Page 8, 2nd full paragraph, The reading terminal 2 is a reading means such as a barcode reader for reading the first medicine distribution information and the second medicine distribution information from the code 811 and the code 822 attached to the medicine bag 81 and the medicine bag 82.) and 
the code for contactless reading identifying the dose time of the dose-time medication organiser of the patient is read with the aid of such a reader (29) (Keith: Page 7, 2nd paragraph, The determination unit 112 includes the time of taking the first medicine distribution information read from the medicine package 81 and the delivery destination identification information and the time of taking the second medicine information read from the medicine bag 82 and the delivery destination. It is determined 
The combination of Keita and Carson does not disclose the following, however Chung discloses:
and wherein the computing device  is adapted to compare the dose time identified by the code thus read and to emit an alarm signal if this dose time does not correspond to the present time.  (Chung: Paragraph 45, 3) If a patient picks up a medicine 25 at the wrong time, the system 10 warns the patient.; Paragraph 49, Whenever there is a violation of any of these rules, the system 10 prompts the patient with an audible alarm and/or a visual message with the relevant indication of the problem on a screen on the cabinet 20 or computer 30.; Paragraph 55, Typically, the alert module 35 performs a read 201 of the database 70 by initiating a connection over the Internet via the server 60. When medication 225 are removed or placed into the medicine cabinet 20, the RFID tag 26 is read 202 by the RFID reader 40. The alert module 35 analyses 203 the RFID data collected by the RFID reader 40. Paragraph 55, The alert module 35 compares the current date and time against the database 70 to determine whether it is now the correct time to take the medicine 25 by the patient)
The combination of Keita and Carson already discloses a dose time code and an alarm signal.
However, the combination of Keita and Carson does not explicitly disclose comparing the dose time identified and emitting an alarm if the dose time does not correspond to the present time. However, Chung does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a dost  time code and an alarm signal to also include comparing the dose time identified and emitting an alarm if the dose time does not correspond to the present time disclosed by Chung. In paragraph 50, Chung discloses, "The system 10 provides an efficient and remote way for dispensing medicine 25 at the patient's own home or workplace and also detects any misuse of medication consumption." As such, it would be obvious to include comparing the dose time identified and emitting an alarm if the dose time does not correspond 
As per claim 7, method according to claim 6, Keita discloses wherein a code for contactless reading of individual identification of each patient is associated with each patient, (Keita: Page 31, 2nd paragraph, In the example shown in FIG. 36, a two-dimensional code is printed as the drug detection code on the first medicine pack 81, and the code indicating the first medicine distribution information is displayed on the second and subsequent medicine packs 81. A one-dimensional code is printed as 811. The drug inspection code includes pre-determined information necessary for drug inspection of the medicine package 81 and drug distribution data such as a tenant ID) 
wherein during distribution of a unitary dose of medications to a patient a computing device provided with at least one code reader for contactless reading is used, the code for  contactless reading of identification associated with the patient is read with the aid of such a reader, the code for contactless reading of identification of the patient borne by the dose-time medication organiser is read with the aid of such a reader, (Keith: Page 8, 2nd full paragraph, The reading terminal 2 is a reading means such as a barcode reader for reading the first medicine distribution information and the second medicine distribution information from the code 811 and the code 822 attached to the medicine bag 81 and the medicine bag 82.)   
The combination of Keita and Carson does not explicitly disclose the following, however Chung discloses:
and wherein said computing device is adapted to compare the codes thus read and to emit an alarm signal if there is a difference.  (Chung: Paragraph 44, 2) If a patient picks up a medicine 25 which does not belong to him or her, the system 10 warns the patient. Paragraph 49, Whenever there is a 
The combination of Keita and Carson already discloses a computing device, a code for contactless reading of individual identification and an alarm. However, the combination of Keita and Carson does not explicitly disclose comparing the patient IDs thus read and to emit an alarm signal if there is a difference. However, Chung does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a computing device, a code for contactless reading of individual identification and an alarm to also include comparing the patient IDs thus read and to emit an alarm signal if there is a difference disclosed by Chung. In paragraph 50, Chung discloses, "The system 10 provides an efficient and remote way for dispensing medicine 25 at the patient's own home or workplace and also detects any misuse of medication consumption." As such, it would be obvious to include comparing the patient IDs thus read and to emit an alarm signal if there is a difference in the (method/product/system) of a computing device, a code for contactless reading of individual identification and an alarm because it would detect any misuse of medication consumption. Therefore it would be obvious to combine a computing device, a code for contactless reading of individual identification and an alarm to also include comparing the patient IDs thus read and to emit an alarm signal if there is a difference.
As per claim 18, method according to claim 4, Keita discloses wherein dose- time medication organisers (18) each provided with means for identification of the patient corresponding to this dose-time medication organiser are used.  (Keita: Page 31, 2nd paragraph, In the example shown in FIG. 36, a 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keita (JP 2016-179161 A) and Carson (US 2013/0340390 A1) as applied in claim 1 above, and further in view of Vahlberg (US 2017/0109480 A1).
As per claim 10, method according to claim 9, the combination of Keita and Carson does not explicitly disclose the following, however Vahlberg discloses:
wherein said receiver is transported on a trolley provided with a computing device, (Vahlberg: Paragraph 38, Referring now to the figures, FIG. 1 illustrates a medication dispensing cart 10 ( e.g., a Mobile Medication System (MMS) cart) that includes a computer/monitor 12 ( also referred to herein as touch screen 12), preferably an all-in-one unit having the computing device positioned within a housing behind the display monitor 12) 
said receiver and the computing device being adapted to cooperate with each other in order to permit identification in said receiver of a dose-time medication organiser to be used for a patient and the recording in a memory of the distribution of a unitary dose of medications to  a patient from a dose-time medication organiser of the receiver.  (Vahlberg: Paragraph 38, For example, the cassette controller and/or backplane of cart 10 and/or controller 203 of cabinet 200 may perform such functions. As one example, a medication dispensing system may log information related to users' access of the systems and store the information as use data. For example, the use data may include a type and/or quantity of a medication issued and/or a device and/ or supply that a user withdrew from the system. The 
The combination of Keita and Carson already discloses a computing device and a receiver. However, the combination of Keita and Carson does not explicitly disclose the receiver is transported on a trolley provided with a computing device and said receiver and the computing device being adapted to cooperate with each other in order to permit identification in said receiver of a dose-time medication organiser to be used for a patient and the recording in a memory of the distribution of a unitary dose of medications to a patient from a dose-time medication organiser of the receiver. However, Vahlberg does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a computing device and a receiver to also include the receiver is transported on a trolley provided with a computing device and said receiver and the computing device being adapted to cooperate with each other in order to permit identification in said receiver of a dose-time medication organiser to be used for a patient and the recording in a memory of the distribution of a unitary dose of medications to  a patient from a dose-time medication organiser of the receiver disclosed by Vahlberg. In paragraph 38, Vahlberg discloses, "This data, along with data from other sources, may be identified as diversion data that may be used to determine which users are possible diverters." As such, it would be obvious to include the receiver is transported on a trolley provided with a computing device and said receiver and the computing device being adapted to cooperate with each other in order to permit identification in said receiver of a dose-time medication organiser to be used for a patient and the recording in a memory of the distribution of a unitary dose of medications to  a patient from a dose-time medication organiser of the receiver in the (method/product/system) of a computing device and a receiver because it would detect possible diverters. Therefore it would be obvious to combine a computing device and a receiver to also include .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keita (JP 2016-179161 A) and Carson (US 2013/0340390 A1) as applied in claim 1 above, and further in view of Ahlin (US 6,219,587 B1).
As per claim 11, method according to claim 1, the combination of Keita and Carson does not explicitly disclose the following, however Ahlin discloses wherein the receivers of the groups of dose-time medication organisers are stored in the proximity of said plurality of patients.  (Ahlin: Col. 1, Lines 65-66, The carts with the patient bins are usually stored in a medication room at the nursing station in each ward.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the receivers being stored in the proximity of the plurality of patients, as taught by Ahlin, within the method of the combination of Keita and Carson. As in Ahlin, it is within the capabilities of one of ordinary skill in the art to combine that the receivers are stored in the proximity of the plurality of patients, as taught by Ahlin, to the combination of Keita and Carson's teaching of receivers of the groups of dose-time medication organizers for a patient. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement 
As per claim 12, method according to claim 1, Keita further discloses wherein since said plurality of patients reside in a single establishment, (Keita: Page 41, paragraph 10, A facility that can be used at a delivery destination to which a plurality of packaging containers corresponding to a plurality of the users are delivered)
The combination of Keita and Carson does not explicitly disclose the following, however Ahlin discloses:
the receivers of the groups of dose-time medication organisers are stored in this establishment. (Ahlin: Col. 1, Lines 65-66, The carts with the patient bins are usually stored in a medication room at the nursing station in each ward.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the receivers are stored in this establishment, as taught by Ahlin, within the method of the combination of Keita and Carson. As in Ahlin, it is within the capabilities of one of ordinary skill in the art to combine that the receivers are stored in this establishment, as taught by Ahlin, to the combination of Keita and Carson's teaching that a plurality of patients reside in a single establishment and delivering the receiver to the establishment. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

Response to Arguments
Applicant’s Remarks filed 9/30/2020 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 9/30/2020.

35 USC 112 Remarks
1.	Regarding Applicant’s remarks addressing the previous 35 USC 112(b) rejection, in light of the present amendments and remarks, these rejections have been withdrawn.

35 USC 103 Arguments
2.	Regarding Applicant’s Remarks that “Keita does not disclose any medication organiser, comprising a plurality of packaging cells, each packaging cell containing a group, named unitary dose of medications, of at least one medication intended to be administered to this patient at a given time of the day, named dose time” [Applicant Remarks Pg. 7], Examiner respectfully reminds Applicant that the claims were rejected under 35 USC 103 over a combination of Keita and Carson. Keita is relied on to teach unitary doses of medications intended to be administered at a given time of day [Keita Pg. 1 Para. 3 & 5], and groupings of medications for multiple patients to be taken at a single dose time [Keita Pg. 3 Para. 6]. Carson is relied on to teach that a medication organiser may comprise several packages of unitary doses of medications for several days [Carson Para. 167]. Thus, it is the combination of references that teaches the entirety of the claim.
Additionally, Examiner respectfully notes that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must 
Finally, Examiner respectfully notes that the cited references were never applied as references under 35 U.S.C. 102 against the pending claims.  As such, the Examiner respectfully submits that the issues at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features.  Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).  The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)).  Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
obviousness does not require absolute predictability;
non-preferred embodiments of prior art must also be considered; and
the question is not express teaching of references, but what they would suggest. 
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references.   In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.
As such, it is respectfully submitted that Applicant appears to view the applied references in a vacuum without considering the knowledge of average skill in the art.
each containing… different unitary doses of medications for a single dose time but for different days.” The claims recite that each organiser comprises medication for different days (i.e. one organiser for Monday and another for Tuesday), and not each organiser comprises medication for multiple days (i.e. one organiser for Monday and Tuesday). As discussed above and in pervious correspondences, Carson teaches “patient specific drug packages that may be specific to a time of day, day of the week, and/or a specific calendar date” [Carson, P 167].  Further, Carson exemplifies, in P 189, medication packages for different days of a week. Thus, it is the position of the Office that Carson teaches the claims as written when considered under broadest reasonable interpretation.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/R.F.D./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626